Citation Nr: 1435062	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-08 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to disability rating for post-traumatic stress disorder (PTSD) higher than 30 percent from December 1, 2008, and 70 percent from June 3, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from November 1994 to June 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Hartford, Connecticut, Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a June 2010 rating decision, the RO granted service connection, effective November 21, 2008, for PTSD. The RO assigned disability ratings of 100 percent effective November 21, 2008, and 30 percent effective December 1, 2008. In an October 2012 rating decision, the RO granted a 70 percent rating effective June 3, 2011.

In June 2011, the Veteran had a Board videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ). A transcript of that hearing is in the Veteran's claims file.

In June 2012, the Board remanded the PTSD rating issue to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the claim. Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was previously on appeal to the Board. In an October 2012 rating decision, the RO resolved that issue by granting a TDIU.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

In an April 2014 brief, the Veteran, through his representative, argued that service connection and a temporary 100 percent rating for his PTSD should be effective earlier than the November 21, 2008, date that the RO assigned. He argued that the effective date should be September 15, 2008, the date he began VA inpatient treatment for PTSD. Thus, the issue of an earlier effective date for service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. From December 1, 2008, the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2. From January 20, 2011, the Veteran's PTSD produced with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as severe anxiety that interfered with sleep, near-continuous anxiety and panic affecting the ability to function effectively, unprovoked irritability, impaired concentration with episodes of confusion, difficulty in adapting to stressful circumstances including a work setting, and difficulty in or near inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1. From December 1, 2008, the Veteran's PTSD met the criteria for a 50 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. From January 20, 2011, the Veteran's PTSD met the criteria for a 70 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in a December 2008 letter, which was issued before the initial decision on the issue of service connection and compensation for PTSD. In that letter, VA advised the Veteran what information was needed to substantiate a claim for service connection. VA also advised the Veteran how VA assigns disability ratings and effective dates. The letter also stated who was to provide the evidence.

In the June 2012 Board videoconference hearing, the undersigned Acting VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing. The Board therefore finds that, consistent with Bryant, the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearings constitutes harmless error.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, reports of VA medical examinations, and a transcript of the June 2011 Board videoconference hearing. In June 2012, the Board found that the reports of VA examinations were inadequate. The Board remanded the case for a VA examiner to review the record and provide additional opinion and explanation. In September 2012, a VA clinician provided additional opinion and explanation that was responsive to the Board's questions on remand. The Board is satisfied that there has been substantial compliance with the remand directives and that there is adequate evidence regarding the effects of the Veteran's PTSD over the relevant periods of time. Therefore, no additional remand is needed, and the Board may proceed with review. The Board will proceed with review of the claim. Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

PTSD Ratings

The Veteran contends that his PTSD has produced impairment warranting ratings higher than the existing ratings of 30 percent from December 1, 2008, and 70 percent from June 3, 2011. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders, which follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
   ..................................................... 30 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score. The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness. It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV). Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations. Clinicians have assigned the Veteran GAF scores of 45 to 65. GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job). GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores of 61 to 70 are for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty well, has some meaningful interpersonal relationships. DSM-IV.

The Veteran has had VA mental health treatment. From 2008, clinicians have included a diagnosis of PTSD. From September to November 2008 he had inpatient treatment for PTSD. Treating clinicians reported that at admission he had minimal social involvement, intense painful feelings when discussing his traumatic experiences, nightmares, depressed mood, anxiety, and frequent panic attacks. Clinicians stated that at discharge he was not depressed, was significantly less anxious, and was no longer isolating socially. It was noted that he had not had a full blown panic attack for approximately two weeks. He continued to have nightmares. He was discharged to his parents' home with plans for continuing outpatient treatment. The clinicians assigned GAF scores of 45 at admission and 58 at discharge.

In VA mental health outpatient treatment in December 2008, the Veteran stated that his PTSD symptoms had decreased about 40 percent during his recent inpatient treatment for PTSD. He was on medication and in individual and group therapy to address his PTSD. The treating clinician found that the Veteran was oriented, agitated, and had an anxious mood. His speech and thought process were normal. The examiner assigned a GAF score of 50. The Veteran's therapy in early 2009 included exercises to develop an ability to tolerate being in public places such as a grocery store.

In VA treatment in May 2010, the Veteran reported that he worked full time and had secured a new job that would pay more. He continued on medication for PTSD.

On VA PTSD examination in June 2010, the Veteran reported ongoing PTSD symptoms. He reported feeling emotionally distant and cut off from people. He stated that he had an exaggerated startle response, hypervigilance, and trouble concentrating. He indicated that he lived at a VA residential site, and that he had a full time job inspecting engines. The examiner observed that the Veteran had normal speech, affect, thought process, attention, concentration, and judgment. The examiner assigned a GAF score of 65.

In VA treatment in September 2010, the Veteran reported having increasing difficulty. He related having a good job with a munitions manufacturer. He stated that he was triggered by explosions and that he lost concentration, had panic attacks, and became very angry. He indicated that he had to retreat to the bathroom to collect himself, and that others wondered what was wrong. He reported increasing nightmares and intrusive memories. He stated that he had been feeling depressed, with a sense of dread. He denied suicidal ideation, homicidal ideation, or rage directed at a specific person. The treating clinician adjusted medications and instructed the Veteran in grounding techniques to bring himself back to the present.

In VA treatment in October 2010, the Veteran reported nightmares, blanking out, panic, and anxiety. He stated that he dropped his college class because he could not keep up with taking notes, would blank out, and could not handle the stress. He indicated that he had similar problems at work. He related an episode when a supervisor was talking to him and he lost track of what he was doing. He stated that frequently he went blank in his thinking. The treating clinician adjusted medications.

In VA treatment in November 2010, the Veteran reported increased hyperstartle and nightmares. He stated that he found himself up and out of bed in a startle response five times in the preceding two weeks. He stated that he had dissociating and panic attacks at work, and had missed two full days and two half days from work. In December 2010, he reported continued panic attacks and blanking out, at work and at home.

In VA treatment in January 2011, the Veteran related feeling edgy, irritable, and agitated for very little reason. He stated that he had been staying home from work and getting into fights with his girlfriend. In February 2011, he reported having anxiety attacks three to four days in a row.

In March 2011, the Veteran's supervisor at work wrote that a few months after the Veteran began his employment in May 2010 he showed increasing change in behavior, effectiveness, and performance. The supervisor stated that anxiety and panic attacks, and erratic, isolated, and temperamental behavior, reduced the Veteran's attendance and ability to perform his duties.

In May 2011, the Veteran's girlfriend wrote that he had continuous panic attacks. She stated that he was on high alert whenever outside the home, and that at home he paced, talked to himself, and made repetitive motions.

In the June 2011 Board videoconference hearing, the Veteran stated that he had constant anxiety. He indicated that anxiety interfered with sleep, limiting sleep to two to five hours per night. He reported that he had flashbacks two to four times per week. He stated that because of PTSD symptoms his work hours had been cut back over time, and that he had recently stopped working. He indicated that he stayed home, did not like to go out, and could not concentrate or focus. He stated that he occasionally felt suicidal. He reported that he was irritable and lost his temper and yelled and screamed, but did not become physically violent.

On VA examination in July 2011, the Veteran reported that he missed a lot of work due to PTSD and was let go in June 2011. He indicated that he lived with his girlfriend, but that his PTSD symptoms caused struggle in the relationship.  He stated that he had few friends and isolated himself from others. The examiner observed that the Veteran was noticeably agitated. There was no evidence of auditory or visual hallucinations. The examiner assigned a GAF score of 50.

The Veteran continued in VA treatment for PTSD in late 2011 and in 2012. He was not employed during those periods. 

In the June 2012 Board remand, the Board asked that a VA clinician who examined the Veteran in 2011 provide further opinion in an addendum, addressing when the Veteran's PTSD worsened from mild to causing deficiencies in most areas, and elaborating on the Veteran's capacity for employment despite his symptoms.

In a September 2012 addendum, the psychologist who examined the Veteran in July 2011 expressed the opinion that the Veteran's PTSD began to worsen at some point after June 2010 but before July 2011. The examiner opined that by July 22, 2011, his PTSD had a profound impact on his occupational and social functioning. The examiner concluded that the Veteran retained the capacity to work on a limited, part-time basis in a setting that was conducive to managing his symptoms. The psychiatrist stated that the unpredictability of the Veteran's PTSD symptoms made it quite difficult to identify a type of work that the Veteran could do despite his symptoms.

In VA mental health treatment in September 2012, the Veteran reported ongoing anxiety and nightmares. He indicated that he cautiously tried to interact with others and leave his house more, but that he was easily triggered into severe symptoms of anxiety and fear, with sweating and a racing heart. The treating clinician assigned a GAF score of 50.

The 30 percent rating that the Veteran appealed was effective from December 1, 2008, the beginning of the month following his inpatient treatment for PTSD. Treatment records reflect that from December 2008 his PTSD caused reduced reliability and productivity due to such symptoms as panic attacks, nightmares, impaired sleep, anxiety, mood disturbances, impaired concentration, and difficulty interacting with others. From December 2008, his disability picture more nearly approximated the criteria for a 50 percent rating than the criteria for a 30 percent rating. The Board therefore grants a 50 percent rating from December 1, 2008.

The evidence indicates that the Veteran's impairment due to PTSD worsened over time, and eventually came to produce impairment consistent with a 70 percent rating. The RO found that a 70 percent rating was warranted from June 3, 2011, which is the date of the Board videoconference hearing. The VA psychologist who was asked to opine on the timing concluded, and provided fairly convincing supporting reasoning, that the Veteran's PTSD became 70 percent disabling at some point after June 2010 and before July 2011. Evidence including treatment records reasonably indicates that from a VA treatment visit on January 20, 2011, forward, the Veteran's PTSD produced occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as severe anxiety that interfered with sleep, near-continuous anxiety and panic affecting the ability to function effectively, unprovoked irritability, impaired concentration with episodes of confusion, difficulty in adapting to stressful circumstances including a work setting, and difficulty in or near inability to establish and maintain effective relationships. The Board therefore grants a 70 percent rating from January 20, 2011.

The preponderance of the evidence is against ratings higher than 50 percent from December 1, 2008, and 70 percent from January 20, 2011. Before January 20, 2011, the Veteran's occupational functioning was impaired but not clearly deficient. He was impaired by intermittent panic and anxiety, but those symptoms were not yet near-continuous. It was not yet reasonably clear that he had deficiencies in most areas. The preponderance of the evidence is against a rating higher than 70 percent, that is, a 100 percent rating, for any period since December 1, 2008. His PTSD has not produced total occupational and social impairment, as he maintained some relationships. Additionally, he has not had gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation, or memory loss for the names of close relatives or his own occupation or name.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's PTSD has not required frequent hospitalizations. His PTSD interfered with his most recent employment and interferes with his capacity for employment; but the 50 percent and 70 percent ratings the Board is granting contemplate the extent of the occupational impairment that the Veteran's PTSD has produced. The rating criteria provide for higher ratings for even greater levels of impairment. Therefore, it is not necessary to refer the PTSD rating issue for consideration of extraschedular ratings. The RO granted the Veteran a TDIU, so it is not necessary to determine whether the record raises the issue of unemployability.


ORDER

From December 1, 2008, a 50 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From January 20, 2011, a 70 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


